Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  JOAN SECURE, individually and
  on behalf of all others similarly situated,

         Plaintiff,

  v.                                                   Civil Action No. 1:18-cv-20483-FAM

  ULTIMATE FITNESS GROUP, LLC
  d/b/a ORANGETHEORY FITNESS,
  a Florida limited liability company,

         Defendant.
                                                       /

                      DEFENDANT ULTIMATE FITNESS GROUP, LLC d/b/a
                              ORANGETHEORY FITNESS’S
                            MOTION TO STAY PROCEEDINGS

         Defendant, Ultimate Fitness Group, LLC d/b/a Orangetheory Fitness (“Orangetheory”)
  by and through its undersigned counsel, hereby moves this Court for an order staying this action
  pending rulings from the Federal Communications Commission (“FCC” or “Commission”)
  regarding the definition of an automatic telephone dialing system under the Telephone Consumer
  Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).1
                                      I.        INTRODUCTION
         “[W]hat constitutes an ‘automatic telephone dialing system?”2 The FCC posed this
  question in its May 14, 2018 Request for Public Comment, which followed closely on the
  heels of the D.C. Circuit’s decision in ACA International v. Fed. Communications
  Commission, 885 F.3d 687 (D.C. Cir. 2018).           Although Orangetheory believes the text
  messages at issue in this action were not sent using an automatic telephone dialing system3


  1
    Orangetheory has filed a Motion to Dismiss (ECF No. 41) the operative Complaint. Should the
  Court grant that Motion to Dismiss, this Motion to Stay Proceedings will become moot.
  2
    FCC Public Notice, “Consumer and Governmental Affairs Bureau Seeks Comment on
  Interpretation of the Telephone Consumer Protection Act in Light of the D.C. Circuit’s ACA
  International Decision,” CG Docket Nos. 18-152, 02-278 (“FCC’s Request for Comment”).
  3
    Automatic Telephone Dialing System” is hereinafter referred to as “ATDS” or “autodialer.”
  See FCC’s Request for Comment, at 1 n.3 (“The Commission’s rules also use the term
  ‘autodialer,’ which we have defined as synonymous with an automatic telephone dialing
  system.”).

                                                   1
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 2 of 20



  —under any standard and that Plaintiff’s Complaint should be dismissed for failure to allege
  use of an ATDS—the definition of an autodialer has been left in doubt since the D.C.
  Circuit’s March 16, 2018 ruling in ACA International. In its ruling, the D.C. Circuit vacated
  the FCC’s prior rulings regarding the definition of an autodialer but failed to promulgate a
  new standard—causing courts to split over the scope and impact of its ruling and prompting
  the FCC to issue a Request for Public Comment, in which the FCC indicates that it will
  clarify the nature and constituent elements of an autodialer.
           The FCC has the required expertise and authority to determine the scope and nature of
  an autodialer under the TCPA and was granted the authority by Congress to resolve in the
  first instance issues regarding implementation and enforcement of the TCPA. A decision by
  the FCC providing guidance on the definition of an autodialer will have a significant—
  potentially dispositive—impact on this case should it continue past the pleading stage. The
  FCC on May 14, 2018, requested comments on several issues related to the interpretation and
  implementation of the TCPA with the comment period concluding on June 28, 2018. 4
  Accordingly, a stay is warranted under the primary jurisdiction doctrine until such time that
  the FCC issues a ruling.
           Indeed, in July, Judge Rosenberg issued a stay in a putative TCPA class action until
  the FCC issues its ruling on the ATDS definition. See Buhr v. ADT LLC, No. 18-cv-80605,
  Dkt. No. 40 (S.D. Fla. July 25, 2018). Additionally, in Scoma Chiropractic, P.A. v. Dental
  Equities, LLC, 2018 WL 2455301 (M.D. Fla. June 1, 2018), Judge Steele in a similar TCPA
  case dealing with facsimile technology granted a stay pending a decision by the FCC under
  the primary jurisdiction doctrine.5 As explained below, the rationale for issuing a stay in


  4
      As addressed infra, the FCC briefly reopened the comment period until October 24, 2018.
  5
   On the other hand, further emphasizing the unsettled nature of the relevant law, some courts
  have exercised their discretion to deny stays. See e.g., Cline v. Ultimate Fitness Group, LLC,
  Case No. 6:18-cv-771-Orl-37GJK, ECF No.65 (M.D. Fla. February 12, 2019) (acknowledging
  that “additional guidance from the FCC would aid the Court in its determination,” but holding
  the court was capable of adjudicating the case in the current landscape, and noting that “[f]aced
  with the same murky sky, other district courts have continued to take off and descend, albeit with
  diverse flight patterns.”). Orangetheory submits that the better view is to grant the stay for the
  reasons set out herein, particularly in light of Plaintiff’s largely boilerplate allegations regarding
  the equipment allegedly used, as discussed infra. Indeed, in Cline, the defendant’s Motion to
  Stay was supported by an employee declaration indicating a handheld cell phone was used to
  send the text message, placing the matter squarely within the ruling of ACA.

                                                    2
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 3 of 20



  Buhr and Scoma applies with equal, if not greater, force to this case for the following
  reasons:
         First, the FCC is currently considering the precise questions at issue here: “[w]hat
  constitutes an automatic telephone dialing system [under the TCPA]?” “How ‘automatic’
  must dialing be for equipment to qualify as an automatic telephone dialing system? Must
  such a system dial numbers without human intervention?” “If equipment cannot itself dial
  random or sequential numbers, can that equipment be an automatic telephone dialing
  system?”6 Orangetheory has filed a motion to dismiss on this issue, see ECF No. 41, which
  it believes should end this litigation; however; if this case moves beyond the pleading stage,
  whether an autodialer was used will continue to be a central, dispositive, question and a class
  certification issue to the extent Plaintiff’s proposed class received messages from multiple
  senders and/or different types of equipment.
         Second, courts have already reached inconsistent determinations regarding the
  definition of an autodialer in the wake of the D.C. Circuit’s ruling. Some courts have held
  that the D.C. Circuit’s ruling vacated all the FCC’s prior orders regarding the definition of an
  autodialer, leaving only the statutory definition—i.e., only systems that can themselves dial
  randomly or sequentially produced telephone numbers. 7 Other courts have held that the
  FCC’s 2003 Order regarding predictive dialers remains in force.8 It is certain that courts will
  continue to reach disparate conclusions regarding the definition of an autodialer and the
  exact nature of human intervention required.9 If this case proceeds to judgment without the
  FCC’s guidance, “there is a risk that the Court could reach a determination that is

  6
    See FCC’s Request for Comment at 2–3.
  7
    See, e.g., Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927, 935 (N.D. Ill. 2018) (“ACA
  International necessarily invalidated the 2003 and 2008 Declaratory Ruling insofar as they
  provide, as did the 2015 Declaratory Ruling, that a predictive dialer qualifies as an ATDS even if
  it does not have the capacity to generate phone numbers randomly or sequentially and then dial
  them.”).
  8
   See, e.g., Reyes v. BCA Fin. Servs., Inc., No. 16-24077-CIV, 2018 WL 2220417, at *9 (S.D.
  Fla. May 14, 2018) (holding that the D.C. Circuit left the FCC’s 2003 Ruling regarding
  predictive dialers intact).
  9
    See King v. Time Warner Cable Inc., No. 15-2474-CV, 2018 WL 3188716, at *7 (2d Cir. June
  29, 2018) (noting ACA “declined to adopt” a human intervention standard and that “[g]iven these
  uncertainties, we venture no opinion on whether … lack of human involvement is a
  consideration relevant to King’s claims”).


                                                  3
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 4 of 20



  inconsistent with the FCC’s ultimate decision” on the definition of an autodialer. Scoma,
  2018 WL 2455301 at *3.
         Third, considerations of prejudice and the potential costs of not awaiting agency
  review counsel in favor of a stay. Plaintiff Joan Secure seeks to certify a class potentially
  encompassing all individuals who received text messages from the Orangetheory studio
  owned by Defendant Hart Fitness, Inc. since 2014 and to penalize Orangetheory at least $500
  for each of the text messages sent during this period, creating the possibility for an
  astronomical aggregated statutory damages award.       See ECF No. 38 (Second Amended
  Complaint) ¶¶ 52, 69. The underlying basis for such award, however, would be extinguished
  if the FCC issues a ruling clarifying that the equipment used is not an ATDS. Under these
  circumstances, courts routinely find that any prejudice to the non-moving party is
  outweighed by the potential harm to the moving party and the interests of avoiding
  inconsistent decisions. Furthermore, Plaintiff will suffer no prejudice. There is little risk
  that the harms Plaintiff alleges will recur because she claims she received only two messages
  and makes no allegation that the messages have continued. The potential substantial harm to
  Orangetheory—which could later be invalidated—outweighs the negligible harm to Plaintiff
  in waiting to possibly recover statutory damages.
         Ultimately, just as in Scoma, “a stay will simplify and streamline the issues raised in
  this case and reduce the burden of litigation on the parties and on the Court. Any delay
  plaintiff[] will experience in this case is outweighed by the potential prejudice that could
  inure to [Orangetheory] and its liability to class members that might very well not fit within
  the [definition of an autodialer] following the FCC’s decision.” Scoma, 2018 WL 2455301
  at *4. Congress granted the FCC the authority to resolve issues regarding implementation
  and enforcement of the TCPA. A stay is therefore appropriate to enable the FCC to provide
  guidance on issues that are central to this case and which fall squarely within the FCC’s
  primary jurisdiction.
                                    II.    BACKGROUND
  A.     Plaintiff’s Claim Turns on Whether an Autodialer Was Used.
         Plaintiff alleges that she received two text messages from Orangetheory—one in May
  2017 and the other in August 2017. ECF No. 38 ¶ 34. Despite admitting that the messages
  came from a regular telephone number, see id. ¶ 40, without supporting facts, Plaintiff


                                                4
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 5 of 20



  alleges that “[t]he systems utilized by Defendants has the current capacity or present ability
  to generate or store random or sequential numbers or to dial sequentially or randomly at the
  time the call is made, and to dial such numbers, en masse, in an automated fashion without
  human intervention.” Id. ¶ 49. Based on these meager allegations, Plaintiff alleges a claim
  for violation of the TCPA, 47 U.S.C. § 227, see id. ¶¶ 62-69, and seeks to represent a class of
  “[a]ll persons within the United States who, within the four years prior to the filing of this
  Complaint, were sent a text message, using the same type of equipment used to text message
  Plaintiff from Defendants or anyone on Defendants’ behalf, to said person’s cellular
  telephone number.” Id. ¶ 52.
         To maintain his claim, Plaintiff must establish that the device used to send the at-
  issue text messages constitutes an ATDS. The TCPA makes it unlawful for a person “to
  make any call (other than a call made for emergency purposes or made with the prior express
  consent of the called party) using any automatic telephone dialing system or prerecorded
  voice . . . (iii) to any telephone number assigned to a . . . cellular telephone service[.]” 47
  U.S.C. § 227(b)(1)(A). Therefore, to state a claim under the TCPA, a plaintiff must allege
  that (1) the defendant made a call to a cell phone, (2) by the use of an automatic dialing
  system or an artificial or recorded voice, and (3) without prior express consent of the called
  party. See Cummings v. Rushmore Loan Management Service, 2017 WL 4005455, *2 (M.D.
  Fla. Sep. 12, 2017). Text messages are treated as calls under the TCPA. See Murphy v. DCI
  Biologics Orlando, LLC, No. 6:12-CV-1459-ORL, 2013 WL 6865772, *4, n.4 (M.D. Fla.
  Dec. 31, 2013).
         Accordingly, in this case, a central dispositive question will be whether an autodialer
  was used—a question over which the parties will surely disagree and which will require this
  Court to determine the precise contours of what constitutes an autodialer. Further, to the
  extent Plaintiff’s proposed class contains individuals who received messages from some
  other combination of equipment and software, the contours of the applicable autodialer
  standard will pose significant class certification and aggregate proof issues.
  B.     The Evolution of the Definition of An Autodialer Under the TCPA.
         The TCPA was enacted in 1991, and by its text defined an ATDS as “equipment
  which has the capacity . . . to store or produce telephone numbers to be called, using a
  random or sequential number generator[,] and . . . to dial such numbers.” 47 U.S.C. §


                                                 5
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 6 of 20



  227(a)(1). The TCPA also mandates that the FCC prescribe regulations to implement the
  requirements of the TCPA, which it has done through a “series of rulemakings and
  declaratory rulings addressing the Act’s reach.” ACA Int’l, 885 F. 3d at 693.
         Following the TCPA’s enactment, the FCC affirmed that an ATDS must generate
  numbers in a random or sequential fashion. In 1992, the FCC issued an order stating that the
  TCPA’s prohibitions against using an ATDS “clearly do not apply to functions like ‘speed
  dialing,’ ‘call forwarding,’ or public telephone delayed message services (PTDMS), because
  the numbers called are not generated in a random or sequential fashion.” In the Matter of
  Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 7 F.C.C. Rcd. 8752,
  1776 (1992). And, in a follow-on 1995 ruling, the FCC described “calls dialed to numbers
  generated randomly or in sequence” as “autodialed.” In the Matter of Rules & Regulations
  Implementing the Tel. Consumer Prot. Act of 1991, 10 F.C.C. Rcd. 12391, 12400 (1995).
         In 2003, the FCC issued an order finding, among other things, “that a predictive dialer
  falls within the meaning and statutory definition of ‘automatic telephone dialing equipment’
  and the intent of Congress.” In re Rules & Regulations Implementing the Telephone
  Consumer Protection Act of 1991, 18 F.C.C.R. 14014, 14093 (2003) (“2003 Order”). The
  2003 FCC order defined a predictive dialer as “an automated dialing system that uses a
  complex set of algorithms to automatically dial consumers’ telephone numbers in a manner
  that ‘predicts’ the time when a consumer will answer the phone and a telemarketer will be
  available to take the call.” Id. at 14143 n.31. The FCC determined that predictive dialers
  fall within the definition of an ATDS, even though they may not “store or produce telephone
  numbers to be called, using a random or sequential number generator,” as set forth in the text
  of the TCPA. Id. at 14091. The FCC concluded that the defining characteristic of an ATDS
  is “the capacity to dial numbers without human intervention.” Id. at 14092. Though a
  predictive dialer might not fit squarely within the TCPA’s statutory definition of an ATDS,
  the FCC found that it is the sort of automated equipment Congress intended to address
  through the TCPA because it has the “capacity to dial numbers without human intervention.”
  Id. at 14092–93.
         In 2008, the FCC issued a declaratory judgment that “affirm[ed] that a predictive
  dialer constitutes an automatic telephone dialing system and is subject to the TCPA’s
  restrictions on the use of autodialers.” In the Matter of Rules & Regulations Implementing


                                                6
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 7 of 20



  the Tel. Consumer Prot. Act of 1991, 23 FCC Rcd. 559, 566 (2008). In 2012, the FCC again
  reiterated that the TCPA’s definition of an ATDS “covers any equipment that has the
  specified capacity to generate numbers and dial them without human intervention regardless
  of whether the numbers called are randomly or sequentially generated or come from calling
  lists.” In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
  1991, 27 FCC Rcd. 15391, 15392 n.5 (2012) (emphasis added).
         Finally, in 2015, the FCC issued another declaratory ruling dealing with the definition
  of an autodialer. See In the Matter of Rules & Regulations Implementing the Tel. Consumer
  Prot. Act of 1991, 30 FCC Rcd. 7961 (2015) (“2015 Order”). In its 2015 Order, the FCC
  took an expansive view of the definition of an autodialer, stating that the “capacity” to dial
  numbers randomly or sequentially “includes … potential functionalities,” not just its “present
  ability.” Id. at 7974–76. Despite promulgating this broad definition, the FCC reaffirmed
  that “the basic functions of an autodialer is to dial numbers without human intervention.” Id.
  7975 (internal quotations omitted) (emphasis added).
  C.     ACA International and the FCC’s Request for Public Comment
         On March 16, 2018, the D.C. Circuit struck down portions of the 2015 Order, and
  Orangetheory contends (as several courts have concluded) vacated the FCC’s 2003 and 2008
  rulings regarding the definition of an autodialer, holding that the FCC’s Order “falls short of
  reasoned decisionmaking in ‘offer[ing] no meaningful guidance’ to affected parties” because
  it chose differing, contrary interpretations or no interpretations at all as to ATDS
  functionality. ACA, 885 F.3d at 701. Specifically, the D.C. Circuit held that:
        Regarding the question of “what it means for equipment to have the ‘capacity’ to
         perform the autodialer functions enumerated in the statute,” the D.C. Circuit noted
         that “the Commission adopted an expansive interpretation of ‘capacity’ having the
         apparent effect of embracing any and all smartphones.”           Id. at 695–96.    This
         expansive definition, according to the D.C. Circuit, swept too far: “The more
         straightforward understanding of the Commission’s ruling is that all smartphones
         qualify as autodialers because they have the inherent ‘capacity’ to gain ATDS
         functionality by downloading an app. That interpretation of the statute, for all the
         reasons explained, is an unreasonably, and impermissibly, expansive one.” Id. at 700.




                                                7
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 8 of 20



        On the question of whether the 2003 and 2008 Orders’ expansion of the ATDS
         definition to include predictive dialers remained valid, the D.C. Circuit said it did
         not. 10 Specifically, regarding “whether a device must itself have the ability to
         generate random or sequential telephone numbers to be dialed” or can simply “call
         from a database of telephone numbers generated elsewhere,” the D.C. Circuit said the
         FCC was “of two minds on the issue.” Id. at 701. Rather than allow for the latter
         possibility, the D.C. Circuit stated that the FCC “fail[ed] to satisfy the requirement of
         reasoned decisionmaking interpretation” and held that “[w]e must therefore set aside
         the Commission’s treatment of those matters.” Id. at 703.
        Regarding the question of human intervention, the D.C. Circuit noted that although
         the FCC had consistently stated “that the ‘basic function’ of an autodialer is the
         ability to ‘dial numbers without human intervention,’” it “nevertheless declined a
         request to ‘clarify[ ] that a dialer is not an autodialer unless it has the capacity to dial
         numbers without human intervention.’” Id. at 703 (quoting 30 FCC Rcd. at 7973,
         7975–76). The D.C. Circuit concluded that “[t]hose side-by-side propositions are
         difficult to square”—i.e., that a device may be an autodialer even if it dials numbers
         with human intervention even though the “basic function of an autodialer is to dial
         numbers without human intervention.” Id. at 703.
        Finally, the D.C. Circuit noted that “the Commission further said that another ‘basic
         function[ ]’ of an ATDS is to ‘dial thousands of numbers in a short period of time.’
         But the ruling imparts no additional guidance concerning whether that is a necessary
         condition, a sufficient condition, a relevant condition even if neither necessary nor
         sufficient, or something else. Nor does it indicate what would qualify as a ‘short
         period of time.’ Again, affected parties are left in a significant fog of uncertainty
         about how to determine if a device is an ATDS so as to bring into play the restrictions
         on unconsented calls.” Id.


  10
     Indeed, the D.C. Circuit explicitly rejected the FCC’s objection that the Court lacked
  jurisdiction to hear a challenge concerning the functions an ATDS must be able to perform
  because “the issue was resolved in prior agency orders –specifically, declaratory rulings in 2003
  and 2008.” Id. at 701. The D.C. Circuit emphasized that “[w]hile the Commission’s latest ruling
  purports to reaffirm the prior orders, that does not shield the agency’s pertinent
  pronouncements from review.” Id. (emphasis added). As such, the D.C. Circuit “set aside the
  Commission’s treatment of those matters.” Id. at 703.

                                                  8
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 9 of 20



         Given the D.C. Circuit’s decision, the FCC must now decide if anything beyond a
  system that randomly or sequentially generates numbers and then dials them can constitute
  an ATDS. If the FCC answers that question in the affirmative, it must clarify, inter alia,
  what human intervention is required, and what dialing thousands of numbers at a time really
  means. Summarizing its decision, the D.C. Circuit succinctly concluded that:

         [T]he Commission’s ruling, in describing the functions a device must perform to
         qualify as an autodialer, fails to satisfy the requirement of reasoned
         decisionmaking. The order’s lack of clarity about which functions qualify a
         device as an autodialer compounds the unreasonableness of the Commission’s
         expansive understanding of when a device has the “capacity” to perform the
         necessary functions. We must therefore set aside the Commission’s treatment of
         those matters.
  Just two months after the D.C. Circuit’s ruling, the FCC issued its Request For Comment
  regarding the interpretation and implementation of the TCPA with initial comments due on
  June 13, 2018 and reply comments due June 28, 2018. In its Request, the FCC posed the
  following pertinent questions:

        We seek further comment on the functions a device must be able to perform to
        qualify as an automatic telephone dialing system. Again, the TCPA defines an
        “automatic telephone dialing system” as “equipment which has the capacity—
        (A) to store or produce telephone numbers to be called, using a random or
        sequential number generator; and (B) to dial such numbers.” Regarding the
        term “automatic,” the Commission explained that the “basic function[]” of an
        automatic telephone dialing system is to “dial numbers without human
        intervention” and yet “declined to ‘clarify[] that a dialer is not an [automatic
        telephone dialing system] unless it has the capacity to dial numbers without
        human intervention.’” As the court put it, “[t]hose side-by-side propositions
        are difficult to square.” The court further noted the Commission said another
        basic function was to “dial thousands of numbers in a short period of time,”
        which left parties “in a significant fog of uncertainty” on how to apply that
        notation. How “automatic” must dialing be for equipment to qualify as an
        automatic telephone dialing system? Does the word “automatic” “envision
        non-manual dialing of telephone numbers?” Must such a system dial numbers
        without human intervention? Must it dial thousands of numbers in a short
        period of time? If so, what constitutes a short period of time for these
        purposes?
  Request for Comment at 2–3 (internal citations omitted) (emphasis in original).
         On October 3, 2018, the FCC issued a public notice seeking further comment on the
  ATDS definition in light of the Ninth Circuit’s decision in Marks v. Crunch San Diego, LLC,
  904 F.3d 1041 (9th Cir. 2018) discussed infra. See Consumer and Governmental Affairs Bureau
  Seeks Further Comment on Interpretation of the Telephone Consumer Protection Act in Light of


                                               9
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 10 of 20



   the Ninth Circuit’s Marks v. Church San Diego, LLC Decision, Docket No. 02-278 (Oct. 3,
   2018). The FCC set a comment deadline of October 17, 2018 and a reply comment deadline of
   October 24, 2017. See id
          The questions posed by the FCC, and how the FCC ultimately answers them, will
   likely be dispositive of the merits questions before the Court in this case.


   D.     Post-ACA International Decisions Have Inconsistently Interpreted the Definition
          of An Autodialer.
          In just the few months following the D.C. Circuit’s ruling in ACA International,
   courts have split over the import of the decision, the status and continuing viability of the
   FCC’s prior Orders, and the definition of an autodialer.
          The Second, Third, and Ninth Circuits have issued opinions on the ATDS definition
   since ACA International and have taken diverging views.            Both the Second and Third
   Circuits agreed with the D.C. Circuit’s holding that the ATDS definition cannot include a
   system’s potential capacities. See King, 2018 WL 3188716, at *3 (“Although we are not
   bound by the D.C. Circuit’s interpretation of the statute, we are persuaded by its
   demonstration that interpreting ‘capacity’ to include a device’s ‘potential functionalities’
   after some modifications extends the statute too far.”); Dominguez v. Yahoo, Inc., No. 17-
   1243, 2018 WL 3118056, at *2 (3d Cir. June 26, 2018) (“In light of the D.C. Circuit’s
   holding, we interpret the statutory definition of an autodialer as we did prior to the issuance
   of 2015 Declaratory Ruling. Dominguez can no longer rely on his argument that the Email
   SMS Service had the latent or potential capacity to function as autodialer.”). Additionally,
   the Third Circuit expressly stated that random or sequential number generation is required to
   fit within the statutory ATDS definition and the Second Circuit appeared to accept that
   approach.   See Dominguez, 2018 WL 3118056, at *2 (stating “key factual question” is
   “whether the Email SMS System functioned as an autodialer by randomly or sequentially
   generating telephone numbers, and dialing those numbers”); see generally King, 2018 WL
   3188716. Despite these holdings, neither court reached the questions of whether the FCC’s
   prior orders regarding predictive dialers, see supra Section II.B, remain good law11 or how


   11
      Although the Second and Third Circuits did not reach this question, the D.C. Circuit plainly
   rejected the expansion of the ATDS definition to include predictive dialers. See supra Section
   II.C. Regardless, the predictive dialer standard is irrelevant to the current dispute. A predictive

                                                   10
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 11 of 20



   the human intervention standard has been affected. See generally King, 2018 WL 3188716;
   Dominguez, 2018 WL 3118056. Indeed, the Second Circuit in King expressly highlighted
   the open questions that remain in the wake of ACA International decision. In response to
   “Time Warner[’s] argu[ment] that the district court improperly relied on a ‘human
   involvement’ standard that is not reflected in the statute,” the court noted that the FCC
   declined to adopt a standard in its 2015 Order and stated “we venture no opinion on whether
   that lack of human involvement is a consideration relevant to King’s claims.” King, 2018
   WL 3188716, at *7.
          The Ninth Circuit in Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018)
   took a different approach. In Marks, the Ninth Circuit held that ACA International vacated
   the prior FCC orders regarding the ATDS definition and, based on the statutory text alone—
   which it found “not susceptible to a straightforward interpretation”—found that “equipment
   that ma[kes] automatic calls from lists of recipients [is] also covered by the TCPA.” Marks,
   904 F.3d at 1051. The Ninth Circuit thus departed from the Third Circuit’s holding that
   random or sequential number generation is required for a device to be considered an ATDS
   and, in fact, read the words random or sequential number generator out of the statute. The
   Ninth Circuit, differing from the Second Circuit in King, also offered its opinion on the
   human intervention issue, stating that “[w]e also reject Crunch’s argument that a device
   cannot qualify as an ATDS unless it is fully automatic, meaning that it must operate without
   any human intervention whatsoever” and that the at-issue system “dials numbers
   automatically, and therefore it has the automatic dialing function necessary to qualify as an
   ATDS.” Id. at 1053. The Marks decision has not become final because mandate is stayed
   pending decision on the petition for writ of certiorari filed by Crunch with the United States
   Supreme Court on January 28, 2019.
          Accordingly, in the wake of ACA International, the circuit courts through differing
   opinions have not resolved the open questions regarding the autodialer definition.
          Unsurprisingly given this lack of clarity, district courts are also split on the impact of
   ACA International.    Several district courts have held that the prior FCC Orders are all

   dialer is designed for voice communications, and assists telemarketers in predicting when a sales
   agent will be available to take calls. A predictive dialer does not send text messages and would
   serve no function in text messaging because sales agents do not speak with the person being
   texted. Plaintiff’s alleged receipt of text messages thus has nothing to do with receiving calls
   through a predictive dialer.

                                                  11
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 12 of 20



   vacated by ACA International. In Pinkus, 319 F. Supp. 3d at 935, a district of in Illinois held
   that “ACA International necessarily invalidated the 2003 and 2008 Declaratory Ruling
   insofar as they provide, as did the 2015 Declaratory Ruling, that a predictive dialer qualifies
   as an ATDS even if it does not have the capacity to generate phone numbers randomly or
   sequentially and then dial them.” See also Gonzalez v. Ocwen Loan Servicing, LLC, No.
   5:18-CV-340-OC-30PRL, 2018 WL 4217065, at *5-6 (M.D. Fla. Sept. 5, 2018) (holding
   ACA International overturned 2003 and 2008 FCC orders).
          By contrast, in Reyes v. BCA Fin. Servs., Inc., No. 16-24077-CIV, 2018 WL 2220417,
   at *1 (S.D. Fla. May 14, 2018), a court in the Southern District of Florida erroneously held
   that the FCC’s 2003 and 2008 predictive dialer rulings were not vacated by ACA
   International and remain binding law, even if the 2015 Order was set aside as inconsistent
   with those earlier rulings. Id.
          Courts are also split on the issue of human intervention. Seemingly in contrast to the
   Ninth Circuit’s narrow application of the human intervention standard in Marks, at least one
   court in the Eleventh Circuit has found that human intervention disqualifies equipment as an
   autodialer. See Glasser v. Hilton Grand Vacations Co., LLC, No. 8:16-CV-952-JDW-AAS,
   2018 WL 4565751, at *4 (M.D. Fla. Sept. 24, 2018) (granting defendant’s motion for
   summary judgment in TCPA case on the ground that equipment in question required human
   intervention to trigger initiation of calls and noting that the D.C. Circuit’s holding in ACA
   International “set aside” the FCC’s 2015 Order but “left intact earlier FCC rulings that ‘the
   ‘basic function’ of an autodialer is to dial numbers without human intervention.’”).
          These court rulings, issued in the few months since ACA International was decided,
   demonstrate the risk of disparate interpretations of the TCPA in the absence of clear
   guidance from the FCC. Some courts have held that ACA International rejected the prior
   FCC orders and that random or sequential number generation is thus a requirement, others
   have ruled that ACA International left the prior FCC orders intact, meaning predictive
   dialers, which did not necessarily randomly or sequentially dial numbers, are autodialers, and
   still other courts have found the prior FCC orders void, but that systems are not required to
   randomly or sequentially dial numbers to be considered an ATDS.            Compounding this
   confusion is the issue of human intervention and courts’ varying standards for what level of
   human intervention is required to take a system out of the ATDS definition.      Now that the


                                                 12
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 13 of 20



   FCC is about to act, a stay is appropriate under the primary jurisdiction doctrine to provide
   this Court with clarity and to avoid adding to the confusion.
                            III.   AUTHORITY AND ARGUMENT
   A.     The Court Has the Inherent Power to Issue a Stay.
          “[T]he power to stay proceedings is incidental to the power inherent in every court to
   control the disposition of the causes on its docket with economy of time and effort for itself,
   for counsel, and for litigants.”   Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).          In
   determining whether to grant a stay, courts generally examine whether a stay will unduly
   prejudice or tactically disadvantage the non-moving party; whether a stay will simplify the
   issues and streamline the trial; and whether a stay will reduce the burden of litigation on the
   parties and on the court. See Coatney v. Synchrony Bank, No. 616CV389ORL22TBS, 2016
   WL 4506315, at *1 (M.D. Fla. Aug. 2, 2016). The specific factors relevant to whether a stay
   should issue under the primary jurisdiction doctrine are set forth below.
   B.     A Stay is Warranted Under the Primary Jurisdiction Doctrine
          Under the primary jurisdiction doctrine, “a court . . . may stay an action pending
   resolution of an issue that falls within the special competence of an administrative agency.”
   Beach TV Cable Co. v. Comcast of Florida/Georgia, LLC, 808 F.3d 1284, 1288 (11th Cir.
   2015). It applies “to claims properly cognizable in court that contain some issue within the
   special competence of an administrative agency.” Boyes v. Shell Oil Prods. Co., 199 F.3d
   1260, 1265 (11th Cir. 2000).

          The Eleventh Circuit explained the primary jurisdiction doctrine as follows:

          Primary jurisdiction is a judicially created doctrine whereby a court of
          competent jurisdiction may dismiss or stay an action pending a resolution of
          some portion of the actions by an administrative agency. Even though the
          court is authorized to adjudicate the claim before it, the primary jurisdiction
          doctrine comes into play whenever enforcement of the claim requires the
          resolution of issues which, under a regulatory scheme, have been placed within
          the special competence of an administrative body; in such a case the judicial
          process is suspended pending referral of such issues to the administrative body
          for its views.
   Smith v. GTE Corp., 236 F.3d 1292, 1298 n.3 (11th Cir. 2001) (internal citations omitted).
   There are two main justifications for the rule: (1) the expertise of the agency deferred to;
   and (2) the need for uniform interpretation of a statute or regulation. Boyes, 199 F.3d at
   1265. Accordingly, courts invoke the primary jurisdiction doctrine “to advance regulatory


                                                 13
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 14 of 20



   uniformity,” “to answer a question . . . within the agency’s discretion,” and “to benefit from
   technical or policy considerations within the agency’s . . . expertise.” Charvat v. EchoStar
   Satellite, LLC, 630 F.3d 459, 466 (6th Cir. 2010) (internal quotations omitted).
          Courts in this Circuit have identified four factors that are “uniformly present in cases
   where the doctrine properly is invoked: (1) the need to resolve an issue that (2) has been
   placed by Congress within the jurisdiction of an administrative body having regulatory
   authority (3) pursuant to a statute that subjects an industry or activity to a comprehensive
   regulatory scheme that (4) requires expertise or uniformity in administration.” Bondhus v.
   Henry Schein, Inc., No. 14-22982-CIV, 2015 WL 1968841, at *2 (S.D. Fla. Apr. 30, 2015)
   (internal quotations omitted).     Application of these factors to the instant case counsel
   squarely in favor of a stay.
          1.      The FCC Will Decide a Dispositive Issue in the Present Case.
          A sufficient need to resolve an issue exists where the agency decision will have a
   significant effect on the case. See, e.g., Comprehensive Health Care Sys. of Palm Beaches,
   Inc. v. M3 USA Corp., No. 16-CV-80967, 2017 WL 4868185, at *2 (S.D. Fla. Oct. 6, 2017)
   (“CHCS”). This factor is satisfied if the agency decision could alter the scope of a class,
   impact motions before the court, or affect a dispositive issue. Id. Under the Hobbs Act, this
   Court is bound by the FCC’s orders, which are final and controlling. See Mais v. Gulf Coast
   Collection Bureau, Inc., 768 F.3d 1110, 1119 (11th Cir. 2014).12
          As discussed above, the FCC’s Request for Comment makes plain that it intends to
   rule on issues related the ATDS definition that are at issue in the present case. Orangetheory
   contends no ATDS was used to send the text messages. Plaintiff, however, will surely

   12
      Indeed, the Hobbs Act’s procedural scheme is specifically designed to create uniform
   interpretation of technical issues requiring agency expertise.             Section 402(a) of the
   Communications Act provides that (except in limited circumstances not relevant here) any
   “proceeding to enjoin, set aside, annul, or suspend any order of the Commission” must be
   brought under the Hobbs Act. 47 U.S.C. § 402(a). The Hobbs Act, in turn, expressly confers on
   the federal courts of appeals “exclusive jurisdiction to enjoin, set aside, suspend (in whole or in
   part), or to determine the validity of” such FCC orders. 28 U.S.C. § 2342. “This procedural path
   created by the command of Congress ‘promotes judicial efficiency, vests an appellate panel
   rather than a single district judge with the power of agency review, and allows ‘uniform,
   nationwide interpretation of the federal statute by the centralized expert agency created by
   Congress’ to enforce the TCPA.’” Mais, 768 F.3d at 1119 (quoting CE Design, Ltd. v. Prism
   Bus. Media, Inc., 606 F.3d 443, 450 (7th Cir.2010)). On November 13, 2018, the Supreme Court
   granted certiorari in a TCPA case to determine the scope of judicial deference to the FCC rules
   under the Hobbs Act. See Carlton & Harris Chiropractic, Inc. v. PDR Network, LLC, 883 F.3d 459, 469
   (4th Cir. 2018).

                                                   14
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 15 of 20



   contest this position. Although the weight of relevant case law supports a narrow ATDS
   definition in light of ACA International, the FCC’s forthcoming guidance will speak squarely
   to issues that are key to resolving this dispute. For example, in its Request for Comment, the
   FCC asked, “How ‘automatic’ must dialing be for equipment to qualify as an automatic
   telephone dialing system?      Does the word ‘automatic’ envision non-manual dialing of
   telephone numbers?        Must such a system dial numbers without human intervention?”
   Request for Comment at 2.        Regarding the requirement that an ATDS must “produce
   telephone numbers to be called, suing a random or sequential number generator,” the FCC
   asked: “If equipment cannot itself dial random or sequential numbers, can that equipment be
   an automatic telephone dialing system?” Id. at 2–3. These fundamental questions regarding
   what constitutes an autodialer will, without a doubt, be contested issues in this litigation.

          2.      The Relevant Issues the FCC’s Request for Comment Raises Were Placed
                  Squarely within the FCC’s Jurisdiction to Administer and Interpret the
                  TCPA.
          There is no debate regarding the FCC’s authority to determine the definition of an
   autodialer.   Congress explicitly tasked the FCC with “prescribe[ing] regulations to
   implement the requirements” of the TCPA. Bondhus, 2015 WL 1968841, at *3 (quoting 47
   U.S.C. § 227(b)(2) and finding this factor satisfied in granting partial stay under primary
   jurisdiction doctrine).    The FCC’s authority also “includes issuing rules clarifying and
   interpreting the TCPA, as well as addressing petitions.” CHCS, 2017 WL 4868185, at *6.
   The second primary jurisdiction factor is satisfied and counsels in favor of a stay.

          3.      The TCPA and the FCC’s Regulations Create a Comprehensive
                  Regulatory Scheme Governing the Regulation of Autodialed Calls to
                  Cellular Telephones.
          The third primary jurisdiction factor focuses on the existence of a comprehensive
   regulatory scheme.     The FCC has regulatory authority that subjects the “industry to a
   comprehensive regulatory scheme that requires expertise or uniformity in administration.”
   Gusman v. Comcast Corp., No. 13CV1049-GPC DHB, 2014 WL 2115472, at *3 (S.D. Cal.
   May 21, 2014); see also CHCS, 2017 WL 4868185, at *2; Bondhus, 2015 WL 1968841, at
   *3. This factor is satisfied and weighs in favor of a stay.

          4.      The Determination of What Types of Systems Constitute Autodialers
                  Requires Both the FCC’s Expertise and Uniformity in Administration.


                                                  15
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 16 of 20



          The fourth primary jurisdiction factor focuses on whether a court can benefit from
   technical or policy considerations within the agency’s expertise.             This factor is
   unquestionably satisfied. See, e.g., CHCS, 2017 WL 4868185, at *7 (“The FCC is charged
   with expertise in telecommunications regulation . . . .”); see also Stewart v. T-Mobile USA,
   Inc., No. 4:14-CV-02086-PMD, 2014 WL 12614418, at *3 (D.S.C. Oct. 8, 2014) (“It is
   virtually without dispute that the FCC has comparative expertise with regard to the TCPA.”).
   Invoking that expertise is particularly appropriate here, where there is substantial confusion
   and disagreement over the technical elements of an autodialer under the TCPA.
          As to the uniformity of administration, if this case proceeds, there is a risk that the
   Court could reach a determination that is inconsistent with the FCC’s ultimate decision on
   the definition of an autodialer. In just the few months since ACA International, and in the
   absence of FCC guidance, courts have already issued inconsistent rulings. Giving time for
   the FCC to decide how the system at issue in this case is to be treated under the statute will
   “ensure even application of the TCPA . . . .” Bondhus, 2015 WL 1968841, at *9.
          Each of the four primary jurisdiction factors are easily satisfied in the present case,
   counseling strongly in favor of a stay.
   C.     Scoma Rejected All of the Reasons Plaintiff Might Raise in Objection to a Stay.
          In Scoma, Judge Steele stayed a junk fax case pending the FCC’s action on a
   rulemaking petition asking “the FCC to examine the state of facsimile technology today and
   issue a declaratory ruling that the TCPA does not apply to faxes sent or received digitally via
   an online facsimile service, or on a device other than a telephone facsimile machine.” 2018
   WL 2455301, at *3. After analyzing and applying the primary jurisdiction doctrine, the
   court granted a stay, and in doing so, rejected the arguments that Plaintiff will likely raise
   against a stay in this case.
          First, the court rejected the argument that a stay would be futile because any action
   taken by the FCC would not have retroactive effect. Id. at *4. The court held that the
   argument was “premature and does not affect this Court’s analysis as to whether a stay is
   appropriate now. Whether the FCC’s decision has retroactive or prospective effect depends
   on whether the FCC’s decision is rulemaking or a clarification (or both), with a lens towards
   manifest injustice.” Id. (citing Qwest Services Corp. v. FCC, 509 F.3d 531, 535–39 (D.C.
   Cir. 2007)).


                                                 16
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 17 of 20



          Second, the court found that “[a]ny delay plaintiffs will experience in this case is
   outweighed by the potential prejudice that could inure to MasterCard and its liability to class
   members that might very well not fit within the proposed class following the FCC’s
   decision.” Id. The same calculous applies here. Plaintiff alleges she received two text
   messages and does not assert the practice has continued. A modest delay to allow the FCC to
   provide clarity on this dispositive issue stands only to push out the time when plaintiff may
   potentially recover monetarily.    On the other side of the ledger, Orangetheory is facing
   substantial liability based on the TCPA’s onerous $500 or $1,500-per-text statutory damages
   clause. See 47 U.S.C. § 227(b)(3). This substantial liability, however, rests on Plaintiff
   establishing that Orangetheory used an autodialer. On balance, the relative prejudices the
   parties may suffer weigh strongly in favor of a stay.
          Third, as to the potential length of the stay, the Scoma court held that it was “not
   persuaded by plaintiffs’ argument that a stay of this matter would likely last several years
   due to the judicial appeals from any final ruling. . . .” reasoning “that a stay will simplify and
   streamline the issues raised in this case and reduce the burden of litigation on the parties and
   on the Court.” Id.
          Likewise here, the FCC’s rapid issuance of its Request for Comment following ACA
   International indicates the FCC will likely act quickly, though the FCC’s action has
   apparently been delayed by the recent government shutdown. Given that the composition of
   the FCC has changed since the 2015 Order, it is exceedingly likely that the FCC will narrow
   and clarify the definition of an autodialer.        Chairman Pai and Commissioner O’Reilly
   dissented vehemently to the 2015 Order that was overturned in ACA International, and the
   D.C. Circuit favorably cited their dissents in its decision. ACA Int’l, 885 F.3d at 697, 702,
   704. Those dissenting statements (and other official statements issued by Chairman Pai and
   Commissioner O’Reilly) evidence an approach to the TCPA that is disapproving of broad
   interpretations. See, e.g., 2015 Order, at 8074 (Comm’r Pai dissenting) (noting that the 2015
   Order “dramatically expands the TCPA’s reach,” is “flatly inconsistent with the TCPA”); see
   also, id. at 8087 (Comm’r O’Reilly dissenting) (calling the 2015 Order “unfathomable” in
   how it “further expands the scope of the TCPA”). Chairman Pai and Commissioner O’Reilly
   also issued statements following ACA International expressing their approval of the relevant
   portions of that decision. Commissioner Carr, who became a Commissioner in August of


                                                  17
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 18 of 20



   2017 and was formerly a legal advisor to Chairman Pai, also issued a statement approving of
   the decision in ACA International, stating that “the prior FCC exceeded the scope of the
   TCPA and reached a decision of eye-popping sweep … ”13 Given the views of the current
   leadership of the FCC, and the Commission’s rapid action in setting a notice and comment
   period so soon after ACA International, the Commission will almost surely act quickly to
   clarify the definition of an autodialer and narrow the definition to more closely align with the
   statute’s plain language.
          Not only is the FCC’s ruling likely to come soon, as Judge Steele reasoned in Scoma,
   it “will simplify and streamline the issues raised in this case and reduce the burden of
   litigation on the parties and on the Court.” 2018 WL 2455301, at *4. If this case is to
   proceed, the Court and the parties must grapple with the current, unclear, ATDS definition—
   an exercise that will surely require significant resources. These significant resources will be
   totally wasted as soon as the FCC issues its ruling and clarifies the ATDS definition, which
   is likely why Judge Rosenberg in Buhr issued a stay until the FCC clarifies the ATDS
   definition. Accordingly, a modest delay is in the interest of both parties and the Court.
                                        IV.    CONCLUSION
          For all the foregoing reasons, Orangetheory respectfully requests that a stay be
   granted pending the FCC’s clarification of the ATDS definition.14




   13
     Available at https://docs.fcc.gov/public/attachments/DOC-349769A1.pdf. (internal quotations
   omitted).
   14
     Even though Plaintiff will suffer no harm from Orangetheory’s requested temporary stay, if the
   Court is concerned about an indefinite stay, Orangetheory suggests that—as Judge Rosenberg did
   in Buhr—the Court order the parties to submit a status report to the Court in five months in the
   event the FCC has not ruled by that time, which will allow the Court to revisit the issue of a stay.

                                                   18
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 19 of 20



                                CERTIFICATE OF CONFERENCE
          Pursuant to Local Rule 7.1(a)(3), the undersigned certifies that he conferred with
   counsel for Plaintiff regarding the foregoing and counsel for Plaintiff does not agree to the relief
   sought herein.




                                                        s/ J. Trumon Phillips
                                                        Fredrick H.L. McClure
                                                        Florida Bar No. 147354
                                                        J. Trumon Phillips
                                                        Florida Bar No. 84568
                                                        DLA PIPER LLP (US)
                                                        3111 W. Dr. Martin Luther King Jr. Blvd.
                                                        Suite 300
                                                        Tampa, Florida 33607-6233
                                                        Phone: 813-229-2111
                                                        Fax: 813-229-1447
                                                        Email: fredrick.mcclure@dlapiper.com
                                                                trumon.phillips@dlapiper.com
                                                                sheila.hall@dlapiper.com
                                                        Attorneys for Defendant
                                                        Ultimate Fitness Group, LLC
                                                        d/b/a Orangetheory Fitness




                                                   19
Case 1:18-cv-20483-FAM Document 61 Entered on FLSD Docket 02/15/2019 Page 20 of 20



                        CERTIFICATE OF SERVICE (electronic filing)

           I HEREBY CERTIFY that on February 15, 2019, I electronically filed the foregoing
   with the Clerk of the Court using the Court’s CM/ECF system which will send notification of
   such filing to the following counsel of record:

   Manuel S. Hiraldo
   HIRALDO P.A.
   401 E. Las Olas Boulevard
   Suite 1400
   Ft. Lauderdale, FL 33301
   Phone: 954-400-4713
   Email: mhiraldo@hiraldolaw.com

   Scott Edelsberg
   EDELSBERG LAW, P.A.
   19495 Biscayne Blvd. #607
   Aventura, FL 33180
   Phone: 305-975-3320
   Email: scott@edelsberglaw.com

   Michael Eisenband
   EISENBAND LAW, P.A.
   515 E. Las Olas Boulevard
   Suite 120
   Ft. Lauderdale, FL 33301
   Phone: 954-533-4092
   Email: meisenband@eisenbandlaw.com
   Attorneys for Plaintiff

   Michael C. Fasano
   FASANO LAW FIRM, PLLC
   1000 Brickell Avenue
   Suite 920
   Miami, FL 33131
   Phone: 305-530-5239
   Email: mfasano@fasanolawfirm.com
   Attorney for Defendant
   Hart Fitness Inc. d/b/a
   Orangetheory Fitness Cutler Bay

                                                    s/ J. Trumon Phillips
                                                    Attorney




   EAST\164722539.2




                                               20
